Citation Nr: 1338921	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the left hip as secondary to the service-connected disability of postoperative left knee medial meniscectomy.


REPRESENTATION

Veteran represented by:	John. R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1979 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2009, the Veteran claimed a left hip replacement as secondary to his service-connected left knee disability.  A June 2010 rating decision denied service connection for left hip osteoarthritis as secondary to the service-connected disability of postoperative left knee medial meniscectomy.  The Veteran provided a timely notice of disagreement.  A statement of the case was issued in July 2012.  In September 2012, the Veteran submitted a new claim for bilateral hip arthritis as secondary to a service-connected left knee condition; however, several days later the Veteran timely filed his substantive appeal for a left hip condition as secondary to the service-connected knee condition.  The RO adjudicated the September 2012 claim as osteoarthritis of the right hip as secondary to postoperative left knee meniscectomy with posttraumatic arthritis.  The RO issued a supplemental statement of the case in February 2013 for left hip osteoarthritis as secondary to the service-connected disability of postoperative left knee medial meniscectomy.  The original claim for disability of the left hip as secondary to the service-connected left knee disability was not final at the time the Veteran submitted the September 2012 claim, thus, the September 2012 claim may not be considered as a new claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

In a June 2010 rating decision, the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was denied.  This decision was not appealed and is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  However, there is recent evidence in the record to again raise an informal claim of entitlement to TDIU.  Specifically, the Veteran reported, in the November 2012 VA mental health examination, that he was dismissed as a security officer because he needed a cane and that he receives disability.  In a December 2010 VA treatment record, the Veteran reported that he has received disability since December 2009.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability then at issue before the Board, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit.  Id.  In this case, the TDIU claim appears to reference the Veteran's service-connected left knee disability, which is not on appeal to the Board, thus the Board lacks jurisdiction over the TDIU claim and it is referred below to the RO for further action.

Thus, the issue of entitlement to a TDIU, raised by the record most recently in November 2012, has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim and the claim is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the issue of entitlement to service connection for disability of the left hip as secondary to the service-connected disability of postoperative left knee medial meniscectomy, for additional development and consideration.  

The Veteran reported, as described above, in a November 2012 VA mental health examination, that he was dismissed as a security officer because he needed a cane and he received disability.  In a December 2010 VA treatment record, the Veteran reported that he has received disability since December 2009.  While it is not clear exactly what disability benefit the Veteran received, he may have received benefits from the Social Security Administration (SSA).  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained.  The Board finds there is a reasonable possibility that SSA records may be relevant to the Veteran's claim, as the Veteran indicated he was dismissed from his job because he needed a cane.  Thus, the SSA records should be obtained upon remand.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

Private treatment records from June 2009 indicated the Veteran was referred to a rheumatologist and to additional doctors for arthroplasty and pain management; however, it is not clear if the Veteran received the additional treatment.  Thus, on remand, the Veteran should be contacted to assist him in obtaining any additional treatment records he identifies, possibly from doctor Dr. D. for arthroplasty and Dr. R.B. for pain management and rheumatologists Dr. M. or Dr. H.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

A June 2010 rating decision referenced electronic review of records from the Biloxi VA Healthcare System conducted on June 3, 2010.  These statements indicate additional medical records exist; however, such records are not associated with the paper claims file nor are they accessible in the Veteran's Virtual VA electronic claims file.  The Biloxi VA Healthcare System mentioned appears to reference the Gulf Coast Veterans Health Care System, which has a main office in Biloxi, Mississippi.  Additionally, Virtual VA contains VA treatment records from the Gulf Coast Veterans Health Care System, specifically from the Joint Ambulatory Care Center in Pensacola, Florida, from December 2010 to February 2011.  Thus, updated VA treatment records, from the Gulf Coast Veterans Health Care System and any associated outpatient clinics, should be obtained, prior to December 2010 (including the period prior to June 2010 as referenced in the June 2010 rating decision) and from February 2011, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

In June 2012, the Veteran underwent a VA examination in connection with this claim and in November 2012 the Veteran was afforded a subsequent examination.  The June 2012 VA examiner gave the opinion that the Veteran's left hip condition (degenerative arthritis) was not caused by or a result of, or aggravated by the Veteran's service connected postoperative left knee medial meniscectomy.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the June 2012 VA examiner did not provide sufficient rationale for the opinion but merely reiterated the Veteran's medical history, then stated there was no medical nexus essentially because prior records pertaining to the left knee did not reference the left hip.

The November 2012 VA examiner also did not provide a sufficient rationale but stated there is no medical nexus between service-connected meniscectomy left knee and bilateral hip osteoarthritis.  The November 2012 VA examiner further stated that current medical literature does not support medical nexus, then listed a number of the Veteran's claims.  Additionally, the November 2012 VA examination did not indicate the Veteran uses a cane, which prior medical records show.  Therefore, a remand is required for another medical opinion which includes a complete rationale based on an accurate factual history.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record, all records pertaining to the Veteran concerning a claim for disability benefits from SSA, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

2.  Contact the Veteran and assist him in obtaining any additional private treatment records he identifies, possibly from doctor Dr. D. for arthroplasty and Dr. R.B. for pain management and rheumatologists Dr. M. or Dr. H.  All attempts to obtain any records must be documented in the claims file.  The RO must make two attempts to obtain any records unless the first attempt demonstrates that further attempts would be futile.  If records are identified but not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

3.  Obtain VA treatment records, pertaining to the Veteran, from the Gulf Coast Veterans Health Care System and any associated outpatient clinics, prior to December 2010 (including the period prior to June 2010) and from February 2011, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination of his left hip by a physician.  The examiner must review the evidence in the claims file.  All necessary tests and studies should be undertaken.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any left hip disability was caused by, or aggravated by (i.e., made chronically worse), the Veteran's service-connected disability of postoperative left knee medial meniscectomy.  A complete rationale for all opinions expressed must be provided. 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

